                  Case 2:21-mj-30066-DUTY ECF No. 1, PageID.1
                                               AUSA:              Filed 02/09/21 Telephone:
                                                       Caitlin Casey               Page 1 of   5 226-9100
                                                                                            (313)
AO 91 (Rev. ) Criminal Complaint                 Special Agent:    Joshua McLean                    Telephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan

United States of America                                                                 Case: 2:21−mj−30066
   v.                                                                                    Assigned To : Unassigned
Kelvin Brown                                                             Case No.        Assign. Date : 2/9/2021
                                                                                         Description: USA v. KELVIN
                                                                                         BROWN (CMP)(MEV)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of             November 19, 2020               in the county of                   Wayne     in the
        Eastern           District of      Michigan       , the defendant(s) violated:
          Code Section                                         Offense Description
        18 USC § 922(g)(1)                                 Felon in possession of a firearm




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                          Complainant’s signature

                                                                                Joshua McLean, Special Agent (ATF)
                                                                                              Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:         February 9, 2021                                                                  Judge’s signature

City and state: Detroit, Michigan                                       Hon. Kimberly G. Altman, United States Magistrate Judge
                                                                                              Printed name and title
    Case 2:21-mj-30066-DUTY ECF No. 1, PageID.2 Filed 02/09/21 Page 2 of 5




                                      AFFIDAVIT

          I, Joshua McLean, being duly sworn, depose and state the following:

                                I.    INTRODUCTION

          1.    I have personal knowledge of the facts set forth in this affidavit with

the exception of the matters expressly stated to be based upon information and

belief.

          2.    I make this affidavit with personal knowledge based on my

participation in this investigation, including witness interviews by myself and/or

other law enforcement agents, communications with others who have personal

knowledge of the events and circumstances described herein, and information

gained through my training and experience. The information outlined below is

provided for the limited purpose of establishing probable cause and does not

contain all details or all facts of which I am aware relating to this investigation.

          3.    I have been employed as a Special Agent (SA) with the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (ATF) since 2014. I am currently

assigned to the Detroit, Michigan Field Division, Group III. In this role, I

investigate violations of firearms, arson, fraud, explosives, and narcotics laws and

have been involved in numerous investigations of firearms, arson, and narcotics

violations since joining the ATF. Prior to my employment with ATF, I was

employed by Wayne State University Police Department for approximately three



                                             1
   Case 2:21-mj-30066-DUTY ECF No. 1, PageID.3 Filed 02/09/21 Page 3 of 5




years in the position of police officer. There, I was assigned to work with ATF

Detroit Field Division Group II and also investigated violations of firearms and

narcotics laws.

      4.     I have a Bachelor’s Degree in Criminal Justice from Wayne State

University. I graduated from the Washtenaw Community College Police Academy

and completed both the Criminal Investigator Training Program and Special Agent

Basic Training at the Federal Law Enforcement Training Center. I have also

completed multiple training courses on the interstate nexus of firearms and have

been to numerous firearms manufacturing facilities.

      5.     I am currently conducting an investigation into the violation of federal

firearms laws by Kelvin Brown (B/M, DOB: XX/XX/1985), specifically 18 U.S.C.

§ 922(g)(1) (felon in possession of a firearm).

      6.     I have conducted a criminal history check (CCH) for Brown and

learned Brown has been convicted of the following felony offenses:

             -     2006 – 17th Circuit Court – Larceny in a Building

             -     2013 – 3rd Circuit Court – Assault with a Dangerous Weapon

                             II.    PROBABLE CAUSE

      7.     On November 19, 2020, Detroit police officers were on patrol in the

area of Linwood St. and W. Grand Blvd. in Detroit, MI, when they observed a gray

2004 Chevrolet Tahoe driving with expired license plate tags.



                                          2
    Case 2:21-mj-30066-DUTY ECF No. 1, PageID.4 Filed 02/09/21 Page 4 of 5




      8.     Officers conducted a traffic stop on the vehicle and made contact with

the driver of the vehicle, Kelvin Brown. Brown was unable to provide the officers

with the registration or proof of insurance for the vehicle.

      9.     During the traffic stop, an officer observed a tactical flashlight for a

firearm in the backseat of the vehicle and asked Brown twice if there were any

firearms in the vehicle. After the officers inquired a second time, Brown informed

the officers that there was a firearm in the vehicle.

      10.    Officers detained Brown outside the vehicle and searched the vehicle.

Within the vehicle, the officers found a Glock, Model 19, 9mm Luger caliber

pistol, loaded with an extended magazine containing 24 live rounds of ammunition.

The firearm was located on the edge of the backseat, accessible to Brown. When

asked by officers if he had a valid Concealed Pistol License (CPL), Brown

responded that he did not have CPL. Brown later stated to officers that he knew the

firearm was in the vehicle and that he obtained the firearm for protection.

      11.    Based on my training and experience with firearms interstate nexus

and the written description of the firearm, I would conclude that the firearm was

manufactured outside the State of Michigan and is a firearm as defined in Title 18

U.S.C., Chapter 44, Section 921(a)(3).




                                           3
    Case 2:21-mj-30066-DUTY ECF No. 1, PageID.5 Filed 02/09/21 Page 5 of 5




                               III.   CONCLUSION

       12.    Based on the above information, I have probable cause to believe that

Kelvin Brown knowingly possessed a firearm after having been convicted of a

felony offense in violation of Title 18 U.S.C. Section 922(g)(1). This violation

occurring within the Eastern District of Michigan.

                                              Respectfully submitted,



                                              Joshua McLean, Special Agent
                                              Bureau of Alcohol, Tobacco,
                                              Firearms and Explosives

Sworn to before me and signed in my presence
and/or by reliable electronic means


_________________________________
Hon. Kimberly G. Altman
United States Magistrate Judge

Dated: February 9, 2021




                                          4
